PD-0962-15
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 8/25/2015 9:53:29 AM
                                                            Accepted 8/26/2015 3:32:16 PM
                                                                            ABEL ACOSTA
                     Case No. PD-0962-15                                            CLERK

            IN THE COURT OF CRIMINAL APPEALS
                 FOR THE STATE OF TEXAS

                      NO. 09-13-00536-CR
      ON APPEAL FROM THE COURT OF APPEALS FOR THE
          NINTH DISTRICT OF TEXAS AT BEAUMONT

                    THE STATE OF TEXAS
                               v.
              JESSICA SEKERKA SIEGEL

                          Arising from:
                   Cause No. 12-03-02754-CR
                  IN THE 221ST DISTRICT COURT,
                  MONTGOMERY COUNTY, TEXAS

STATE’S PETITION FOR DISCRETIONARY REVIEW

                                          BRETT W. LIGON
                                          District Attorney
                                          Montgomery County, Texas
                                          TIANA JEAN SANFORD
                                          Assistant District Attorney
                                          JASON LARMAN
                                          Assistant District Attorney
                                          Montgomery County, Texas
                                          T.B.C. No. 24072468
                                          207 W. Phillips, Second Floor
August 26, 2015                           Conroe, Texas 77301
                                          936-539-7800
                                          jason.larman@mctx.org
                     IDENTITY OF PARTIES AND COUNSEL
      Pursuant to Tex. R. App. P. 68.4, the State hereby lists all parties to the trial

court’s judgment:

District Attorney:                                   BRETT W. LIGON
                                                     District Attorney
                                                     Montgomery County, Texas
                                                     207 W. Phillips, Second Floor
                                                     Conroe, Texas 77301

Counsel for the State in the trial court:            TIANA JEAN SANFORD
                                                     JASON LARMAN
                                                     Assistant District Attorneys
                                                     Montgomery County, Texas
                                                     207 W. Phillips, Second Floor
                                                     Conroe, Texas 77301

Counsel for the State in the appellate court:        JASON LARMAN
                                                     Assistant District Attorney
                                                     Montgomery County, Texas
                                                     207 W. Phillips, Second Floor
                                                     Conroe, Texas 77301

Counsel for the appellant in the trial court:        JARROD WALKER
                                                     301 N. Thompson
                                                     Conroe, Texas 77301

Counsel for the appellant in the appellate court:    RICHARD MARTIN P. CANLAS
                                                     300 West Davis, Suite 560
                                                     Conroe, Texas 77301




                                            ii
                                          TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL ............................................................ ii
TABLE OF CONTENTS ......................................................................................... iii
INDEX OF AUTHORITIES .................................................................................... iii
STATEMENT REGARDING ORAL ARGUMENT .................................................1
STATEMENT OF THE CASE...................................................................................1
GROUND FOR REVIEW .........................................................................................2
STATEMENT OF FACTS .........................................................................................2
ARGUMENT .............................................................................................................3
     The court of appeals adopted a definition of “makes” that is far
     too narrow. ...........................................................................................................3
CONCLUSION AND PRAYER ................................................................................6
CERTIFICATE OF COMPLIANCE WITH RULE 9.4.............................................7
CERTIFICATE OF SERVICE ...................................................................................7


                                       INDEX OF AUTHORITIES

Cases
Constructors Unlimited Inc. v. State, 717 S.W.2d 169
  (Tex. App.—Houston [1st Dist.] 1986, pet. ref’d) .................................................4
Ex parte Graves, 436 S.W.3d 395 (Tex. App.—Texarkana 2014, pet. ref’d)........4, 5

Pokladnik v. State, 876 S.W.2d 525 (Tex. App.—Dallas 1994, no pet.) ...................4

Statutes
Tex. Penal Code Ann. § 37.10 (West Supp. 2014).....................................................3




                                                            iii
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                STATEMENT REGARDING ORAL ARGUMENT
         The State believes oral argument is necessary because this case presents an

undecided issue of important Texas law.

                           STATEMENT OF THE CASE
         The appellant was charged by two separate indictments with the offense of

tampering with a governmental record related to conduct occurring on March 9,

2012. The cases were tried in a single proceeding; the appellant entered a plea of

not guilty, but the jury found her guilty. The jury assessed her punishment at two

years confinement in a state jail facility, but recommended that the sentence be

suspended and that the appellant be placed on community supervision. The trial

court sentenced the appellant in accordance with the jury’s verdict, suspended the

sentence, and placed the appellant on community supervision for a period of four

years.

         The Ninth Court of Appeals found that the evidence was legally insufficient,

reversed the appellant’s conviction, and rendered a judgment of acquittal. See

Siegel v. State, No. 09-13-00536-CR, 2015 WL 3897860, at *3 (Tex. App.—

Beaumont June 24, 2015, no. pet. h.).




                                           1
                            GROUND FOR REVIEW
      The court of appeals erred in concluding that the evidence was

      insufficient to support the appellant’s conviction because it adopted

      too narrow of a meaning for the term “makes,” as used in Texas Penal

      Code § 37.10(a)(1).

                            STATEMENT OF FACTS
      On December 19, 2011, the appellant filed an application to appear on the

2012 Republican Party primary ballot as a candidate for the office of judge of the

418th District Court of Montgomery County, Texas (R.R. 8: State’s ex. 14). On that

application, the appellant asserted that she had resided continuously in

Montgomery County for one year prior to that date (R.R. 8: State’s ex. 14). 1 That

application was refused because it failed to satisfy the requirement that she live

continuously in Montgomery County for two years before the general election in

November of 2012. Due to redistricting efforts, the deadline for filing an

application was subsequently extended to March 9, 2012.

      On March 9, 2012, the appellant returned to the Montgomery County

Republican Party Headquarters and again filed an application to appear on the


      1
        The appellant was charged by a separate indictment with the offense of
tampering with a governmental record for allegedly false statements related to her
period of residency contained in the December 19th application, and she was tried
in a single proceeding for both indictments. The jury found her not guilty of the
offense alleged to have occurred on or about December 19, 2011.
                                         2
primary ballot. This application indicated that the appellant had lived in

Montgomery County for the preceding one year and five months (R.R. 8: State’s

ex. 15). Because the appellant did not live or work in Montgomery County during

that period of time, and lived in Harris County until after she leased an apartment

in Montgomery County beginning February 5, 2012, that assertion was false (R.R.

4: 18-25).

                                  ARGUMENT
THE COURT OF APPEALS ADOPTED A DEFINITION OF          “MAKES”    THAT IS FAR TOO
NARROW.

      As charged in the present indictment, a person commits the offense of

tampering with a governmental record if, with the intent to harm or defraud

another, the person knowingly makes a false entry in a governmental record. See

Tex. Penal Code Ann. § 37.10 (West Supp. 2014).

      The court of appeals held that the evidence was insufficient because, at the

moment the appellant wrote false information on the application, it was not a

governmental record. In reaching its conclusion, the court of appeals focused

exclusively on the status of the document containing the false statement at the

moment the false statement was written. Certainly, by writing a false statement on

a governmental record, a person “makes a false entry in a governmental record.”

But that does not mean the person who makes a false statement in an application

and files that application with government does not also make a false entry in a

                                        3
governmental record. In even the most simplistic of terms, the actor’s conduct in

the latter scenario has created a false entry in a governmental record that did not

previously exist.

      Admittedly, the court of appeals relied on several other opinions from courts

of appeals that reached similar conclusions and found the evidence to be

insufficient to support a conviction under section 37.10(a)(1) when the false

statement is written on an application or other document before it is received by

government. See Ex parte Graves, 436 S.W.3d 395, 398 (Tex. App.—Texarkana

2014, pet. ref’d); Pokladnik v. State, 876 S.W.2d 525, 527 (Tex. App.—Dallas

1994, no pet.); Constructors Unlimited Inc. v. State, 717 S.W.2d 169 (Tex. App.—

Houston [1st Dist.] 1986, pet. ref’d).

      Assuming that the reasoning of the cases relied on by the court of appeals is

correct, those cases are distinguishable from the instant case. In Pokladnik, the

documents were never filed with any governmental agency, and thus, no false entry

ever appeared in a governmental record. See Pokladnik, 876 S.W.2d at 527 (“In

short, no government entity ever put its hands on these documents”). In

Constructors Unlimited, the defendant, who was the president of a general

contracting company, submitted an invoice containing a false statement regarding

whether the subcontractors had been paid in full. Constructors Unlimited Inc., 717
S.W.2d at 172. The invoice itself was ultimately submitted to government, but was

                                         4
found not to be a governmental record at the time of the false entry. Id. There was

no evidence that it ever resulted in any other false entries in a governmental record.

Id. at 174. Similarly, in Graves, the State conceded that the records were not a

governmental record at the time the false entries were made and presented no

evidence that the false information from the form resulted in the creation of a false

entry in any governmental record. See Graves, 436 S.W.3d at 398.

      But the instant case is different. The appellant’s conduct resulted in a false

entry in a governmental record beyond the act of writing the false statement on the

application. The application in this case was filed with the office of the Republican

Party and used to determine the appellant’s eligibility, and as a result, the appellant

was falsely listed as an eligible candidate on the Republican Party primary ballot

(R.R. 4: 53). The definition of a governmental record includes both election

records and records required by law to be kept for information of government. See

Tex. Penal Code Ann. § 37.01 (West Supp. 2014). The appellant’s conduct caused

to exist a false statement in a governmental record that would not have otherwise

existed. Therefore, the appellant “made a false entry in a governmental record.” By

artificially restricting the meaning of “makes” to apply only to the direct action by

a person who has physical possession of a governmental record, the court of

appeals unnecessarily excluded conduct that results deliberately but indirectly in

the creation of a false entry in a governmental record. Accordingly, this Court

                                          5
should grant the State’s petition for discretionary review and reverse the opinion

issued by the court of appeals.

                         CONCLUSION AND PRAYER
       It is respectfully submitted that the judgment of the Ninth Court of Appeals

is in error and that this Court should exercise its powers of discretionary review to

correct that error.

                                                    BRETT W. LIGON
                                                    District Attorney
                                                    Montgomery County, Texas

                                                    /s/Jason Larman
                                                    JASON LARMAN
                                                    T.B.C. No. 24072468
                                                    Assistant District Attorney
                                                    Montgomery County, Texas
                                                    207 W. Phillips, Second Floor
                                                    Conroe, Texas 77301
                                                    936-539-7800
                                                    936-788-8395 (FAX)
                                                    jason.larman@mctx.org




                                         6
             CERTIFICATE OF COMPLIANCE WITH RULE 9.4
      I hereby certify that this document complies with the requirements of Tex. R.

App. P. 9.4(i)(2)(D) because there are 993 words in this document, excluding the

portions of the document excepted from the word count under Rule 9.4(i)(1), as

calculated by the Microsoft Word computer program used to prepare it.



                                                   /s/Jason Larman
                                                   JASON LARMAN
                                                   Assistant District Attorney
                                                   Montgomery County, Texas


                           CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing instrument was

mailed to counsel for the appellant on the date of the submission of the original to

the Clerk of this Court.


                                                   /s/Jason Larman
                                                   JASON LARMAN
                                                   Assistant District Attorney
                                                   Montgomery County, Texas




                                         7
  APPENDIX A
OPINION OF THE NINTH COURT OF APPEALS
                                     In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-13-00536-CR
                               ________________

                   JESSICA SEKERKA SIEGEL, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 221st District Court
                      Montgomery County, Texas
                    Trial Cause No. 12-03-02754 CR
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Jessica Sekerka Siegel was charged with tampering with a

governmental record. The charging instrument alleged that Siegel falsely stated her

length of continuous residence in Montgomery County on an application for a

place on the Republican general primary ballot in 2012. 1 See Tex. Penal Code Ann.

§ 37.10(a)(1) (West Supp. 2014). The jury convicted Siegel of tampering with a

      1
        Because the 2013 amendments of section 37.10 of the Texas Penal Code do
not affect section 37.10(a)(1) of the Texas Penal Code, we cite the current version
of the statute.
                                        1
governmental record and assessed punishment at two years of confinement in a

state jail facility, but recommended that Siegel’s sentence be suspended and that

she be placed on community supervision. The trial court signed a judgment in

accordance with the jury’s verdict.

      In her sole appellate issue, Siegel challenges the legal sufficiency of the

evidence supporting her conviction. Specifically, Siegel contends that, even if the

application became a governmental record at some point, there was no evidence

that the document at issue was a governmental record when she made the false

entry. We reverse the trial court’s judgment and render a judgment of acquittal.

                                 THE EVIDENCE

      Siegel sought to appear on the 2012 Republican primary ballot as a

candidate for judge of the 418th District Court in Montgomery County, Texas, and

she filed an application on March 9, 2012.2 Walter Wilkerson, Jr., the chairman of

the Montgomery County Republican Party (“MCRP”), testified that a candidate for

district court judge must have resided in Montgomery County for two years.

According to Wilkerson, the Texas Secretary of State is the chief election officer

for the State of Texas, and the Texas Election Code requires candidates who wish

      2
        Siegel filed a previous application on Dec. 19, 2011, avowing to have
resided in Montgomery County for one year prior to the date of such application.
That application was rejected and not filed with the party.
                                         2
to run on the primary ballot to fill out an application. Wilkerson explained that he

is required by law “to accept the document in a timely manner and to examine it,

make certain that it is properly completed, and that as best I can tell all the items

there are true[.]” Wilkerson indicated that once he signs and dates the application,

the application becomes “a matter of permanent record for the election” and “then

that person is qualified to appear on the primary ballot.” Wilkerson explained that

he is not required to forward the application to the Secretary of State, but the

Election Code provides that the application is “a matter of record” that the party

must “keep for a period of time after the election.” According to Wilkerson, the

MCRP is not a federal or state agency.

      Keith Ingram, the director of the elections division at the Texas Secretary of

State’s office, testified that the Secretary of State serves as chief election officer of

the State of Texas. Ingram explained that the MCRP is not a governmental entity;

rather, MCRP is a quasi-governmental entity because although some governmental

statutes, such as the open records act, apply to MCRP, MCRP “is generally a

private entity.” According to Ingram, the Secretary of State’s Office creates the

form used for applications to appear on a primary ballot. The State introduced the

form into evidence. The information requested on the form includes the office

sought, whether the term sought is a full term or an unexpired term, the applicant’s

                                           3
name, address, occupation, birth date, telephone numbers, county of residence, and

the length of the applicant’s residence in the state, county, and district. The form

contains none of the requested information until the applicant completes it. Ingram

testified that the applications are not filed with the Secretary of State’s Office, and

he explained that the applications are kept by the political party with which they

were filed. According to Ingram, the Election Code requires political parties to

retain applications for twenty-two months after an election. The State rested at the

conclusion of Ingram’s testimony.

                                     ANALYSIS

      As discussed above, in her sole appellate issue, Siegel challenges the legal

sufficiency of the evidence that the document at issue was a governmental record,

either in general or, alternatively, when she made the false entry. Siegel does not

challenge the sufficiency of the evidence as to other elements of the offense. In

reviewing the legal sufficiency of the evidence, we consider all the evidence in a

light most favorable to the prosecution to determine if any rational trier of fact

could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Swearingen v. State, 101 S.W.3d
89, 95 (Tex. Crim. App. 2003).



                                          4
      Siegel was charged under section 37.10(a)(1) of the Texas Penal Code,

which provides, in pertinent part, that a person commits the offense of tampering

with a governmental record if she “knowingly makes a false entry in . . . a

governmental record[.]” Tex. Penal Code Ann. § 37.10(a)(1) (West Supp. 2014).

Chapter 37 of the Texas Penal Code defines “governmental record” as, in pertinent

part, “anything belonging to, received by, or kept by government for information”

or “anything required by law to be kept by others for information of

government[.]” 3 Tex. Penal Code Ann. § 37.01(2)(A), (B) (West Supp. 2014).

      We need not determine when, or if, Siegel’s application became a

governmental record; rather, we need only determine whether the application was a

governmental record when Siegel made the false entry. See generally Tex. Penal

Code Ann. § 37.10(a)(1). In Pokladnik v. State, 876 S.W.2d 525 (Tex. App.—

Dallas 1994, no pet.), the defendant, who was an employee of a business that

stored towed automobiles, made false entries on a Department of Public Safety

lien-foreclosure affidavit form, which required an employee to swear that a vehicle

being sold by the business had been placed in storage, that statutory notice was

provided to the owner, that thirty days had elapsed since the notice was mailed,

      3
         Because the 2013 amendments of section 37.01 of the Texas Penal Code do
not affect section 37.01, subsections (A) and (B), we cite the current version of the
statute.

                                         5
and that the vehicle had not been claimed. Id. at 526 & n.2. The form contained

spaces for information on the vehicle, the date the vehicle was left for storage or

repair, the amount of charges, and an explanation as to the authority under which

possession was acquired. Id. at 526 n.2. The State alleged that Pokladnik had filed

false forms in nine sales packets and indicted him under section 37.10(a)(1) of the

Texas Penal Code. Id. at 526.

      On appeal, Pokladnik argued that the forms did not constitute governmental

records when he made the false entries. Id. at 527. The Dallas Court of Appeals

noted that “[s]tatutory authorization to prescribe forms does not equate to

ownership [of the forms]” and concluded that the forms were not governmental

records “because at the time the false entries were made, the forms did not belong

to the government, had not been received by the government, and were not kept by

the government for information[.]” Id.; see Constructors Unlimited Inc. v. State,

717 S.W.2d 169, 173-74 (Tex. App.—Houston [1st Dist.] 1986, pet. ref’d) (Forms

did not become governmental records until they were later submitted to a

governmental entity.). The court reversed Pokladnik’s convictions and rendered

judgments of acquittal. Pokladnik, 876 S.W.2d at 528.

      Likewise, in Ex parte Graves, 436 S.W.3d 395 (Tex. App.—Texarkana

2014, pet. ref’d), the defendant, who owned Graves Tire Service, filed an

                                        6
Application For Designation As An Official Vehicle Inspection Station with the

Texas Department of Public Safety. Id. at 396-97. The application contained a false

federal tax identification number, and the evidence showed that the application

became a governmental record upon receipt by the DPS and Graves entered the

false information before the application became a governmental record. Id. at 397.

The State charged Graves with tampering with a governmental record under

section 37.10(a)(1) of the Texas Penal Code, and Graves was convicted. Id. at 396-

97. Graves then filed an application for writ of habeas corpus, and the habeas court

relied upon Pokladnik in concluding that “the State failed to prove any falsification

after DPS received Graves’s application.” Id. at 397. Accordingly, the habeas court

granted Graves’s application for writ of habeas corpus, acquitted Graves of the

offense, and dismissed the State’s indictment. Id. at 396. On appeal by the State,

the Texarkana Court of Appeals held “that the conduct alleged in the State’s

indictment against Graves does not constitute a violation of Section 37.10(a)(1) of

the Penal Code[,]” concluded that the habeas court’s findings were supported by

the record, and affirmed the habeas court’s entry of a judgment of acquittal. Id. at

396, 399.

      In its brief, the State notes that the Texas Election Code prescribes the

contents of the form for an application to appear on the ballot, and the party

                                         7
official who receives the application reviews and accepts the application for filing.

The State also notes that the party must retain the application for two years after

the general election. The State relies upon a 1993 Attorney General Opinion in

support of its argument that Siegel’s application for a place on the ballot became a

governmental record at the time of its execution. See Tex. Att’y Gen. LO-93-65,

1993 WL 773334, at *2 (1993) (holding that an application to appear on a party

primary ballot filed with the party’s county chairman became a governmental

record at the time it was executed). At the outset, we note that “opinions issued by

the Attorney General, though persuasive, are not binding on the courts of this

[S]tate.” Solum Eng’g, Inc. v. Starich, No. 14-13-00428-CV, 2014 WL 4262175, at

*2 (Tex. App.—Houston [14th Dist.] Aug. 28, 2014, pet. denied) (mem. op.); see

also In re Smith, 333 S.W.3d 582, 588 (Tex. 2011). In addition, the Attorney

General letter opinion upon which the State relies was written before both

Pokladnik and Ex parte Graves. For these reasons, we decline the State’s invitation

to adopt the Attorney General’s reasoning.

      The State also relies upon Morales v. State, 11 S.W.3d 460 (Tex. App.—El

Paso 2000, pet. ref’d). In Morales, the defendant was a constable who submitted a

petition in lieu of paying a filing fee to the Democratic Party chairperson, and he

was charged with tampering with a governmental record when investigation

                                         8
revealed that some of the required signatures on his petition had been forged. Id. at

462. However, Morales was not charged under section 37.10(a)(1) of the Penal

Code; rather, he was charged under section 37.10(a)(5) of the Texas Penal Code,

which states that a person commits an offense if he “‘makes, presents, or uses a

governmental record with knowledge of its falsity.’” Id. at 463. The Morales court

relied upon the term “uses” in the section 37.10(a)(5) in determining that the party

chairman “was required to accept the petition[,] at which time it became a

governmental record[,]” and Morales used the petition to fraudulently induce the

chairman to place Morales’s name on the ballot. Id. at 463. Because Morales was

charged under section 37.10(a)(5) of the Texas Penal Code, we conclude that the

holding in Morales is inapposite to this case. See id. The Court of Criminal

Appeals parsed the provisions of section 37.10 in like manner in State v. Vasilas,

187 S.W.3d 486, 491 (Tex. Crim. App. 2006).

      We conclude that when Siegel made the entry about her length of residency,

her application was not a governmental record. See Graves, 436 S.W.3d at 396-99;

Pokladnik, 876 S.W.2d at 527-28. As the Pokladnik court noted, “‘we need not

decide whether any other offense was proved, because no other offense was

charged.’” Pokladnik, 876 S.W.2d at 527 (quoting Constructors Unlimited, 717
S.W.2d at 174); see also generally Tex. Penal Code Ann. § 37.10(a)(2) (A person

                                         9
commits the offense of tampering with a governmental record if she “makes,

presents, or uses any record, document, or thing with knowledge of its falsity and

with intent that it be taken as a genuine governmental record[.]”). Because the

evidence was legally insufficient to prove that the application was a governmental

record when Siegel made the false entry, we must reverse the trial court’s

judgment of conviction and render a judgment of acquittal.

      REVERSED AND RENDERED.



                                            ________________________________
                                                   CHARLES KREGER
                                                         Justice



Submitted on April 9, 2015
Opinion Delivered June 24, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       10